DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Jack Rosa on July 22, 2022 (via voice mail), July 25, 2022, and July 26, 2022.

The application has been amended as follows: 
1.	A vaccine composition comprising an antigen conjugated to a carrier capsid, wherein said capsid comprises at least one non-natural mutation that induces a reduced anti-carrier immune response; wherein said capsid comprises the amino acid sequence set forth in SEQ ID NO: 3 and having the at least one non-natural mutation selected from N10K, K13R, A38K, A40C, A40S, T75K, D102C, D102S, or A117K, or any combination thereof.

2.	The vaccine composition of claim 1, wherein the capsid further comprises at least two, three, four, five, six, seven, eight, or nine

4.	Cancel

5.	The vaccine composition of claim [[4]] 1, wherein the antigen is a carbohydrate antigen.

13.	A vaccine composition comprising an antigen conjugated to a carrier capsid, wherein said capsid comprises at least two non-natural mutations that induce a reduced anti-carrier immune response; wherein said capsid comprises the amino acid sequence set forth in SEQ ID NO: 3 and having at least two non-natural mutations selected from A40C/D102C, A40S/D102S, , and any combination thereof.

15.	A method for associated with a carbohydrate antigen in a subject, the method comprising administering to the subject a vaccine composition of claim 1.

16.	Cancel

17.	Cancel

18.	Cancel

Rejoinder
Claims 1-3, 5-6, and 13-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 20-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 13, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648